Citation Nr: 1313877	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  10-35 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a left knee disorder. 

5.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission






ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to September 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By that rating action, the RO denied service connection for left and right ear hearing loss disabilities, tinnitus and right and left knee disabilities. The Veteran appealed this rating action to the Board. 

In a February 2012 statement to the Board, the Veteran canceled his hearing before a Veterans Law Judge at the Board's offices in Washington, D. C.  Thus, his hearing requested is deemed withdrawn.  38 C.F.R. § 20.702(e) (2012). 

In May 2012, the Board remanded the issues on appeal to the RO for additional substantive development.  Specifically, to obtain outstanding VA treatment records and Social Security Administration (SSA) record, and to schedule the Veteran for a VA audiological examination to determine the etiology of his left and right ear hearing loss disabilities and tinnitus.  The requested development was accomplished and the appeal has returned to the Board for appellate consideration. 

The Board notes that in a March 2013 Supplemental Statement of the Case (SSOC) the RO addressed, in part, VA treatment records, dating from October 2008 to January 2012, from the Temple VA Medical Center (VAMC).  A review of the Veteran's Virtual VA electronic records system contains VA treatment records, dated from October 1998 to February 2013.  These treatment records show, in part, that the Veteran has a sensorineural bilateral hearing loss disability, was issued hearing aids, and contain duplicate copies of June and November 2009 VA audio examination reports.  Thus, they are essentially duplicative of the evidence of record and a remand to have the RO initially consider this evidence is not necessary.  38 C.F.R. § 20.1304 (2012).  A remand on the issues of entitlement to service connection for right and left knee disabilities is necessary for reasons that are outlined in the Remand portion of the decision below

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tinnitus and right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A hearing loss disability was not noted at an April 1977 enlistment examination; thus, the presumption of soundness attaches to both ears.

2.  Giving the Veteran the benefit of the doubt, hearing loss disability was shown during service and is currently shown; service connection is therefore warranted based on chronicity.  


CONCLUSION OF LAW

Bilateral hearing loss disability is related to active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.326(a), 3.385 (2012 ). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal with respect to this claim.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further addressed.  

II.  Legal Criteria

Service connection-general criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertinent to the manifestation of the disability prior to, during and subsequent to service.  Id.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993). Accordingly, 'a lasting worsening of the condition'--that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before the VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003 (July 16, 2003). 

In certain situations, a veteran's own statements that his current disorder or disease preexisted his active service may serve, even in the absence of verifying clinical evidence, as clear and unmistakable evidence sufficient to rebut the presumption of soundness.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000), which noted that 38 U.S.C.A. § 1111 does not limit the kind of evidence that can be used to rebut the presumption of soundness to medical evidence, and, that 38 C.F.R. § 3.304(b) in fact notes the need to consider the history of pre-service conditions recorded at the time of examination as well as other evidence of record. 

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on the Veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

An important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153's presumption of aggravation is the burden of proof.  Under section 1111, the burden is on the Government to show by clear and unmistakable evidence that there was no increase in disability in service or, that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Under section 1153, however, the Appellant bears the burden of showing that his preexisting condition worsened in service.  Id.  Once the veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki , 25 Vet. App. 231, 235 (2012).

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Hearing loss criteria

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012). 

The United States Court of Appeals for Veterans Claims (Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a Veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service. See Hensley , supra (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385 )). 

III.  Legal Analysis

The Veteran seeks service connection for bilateral hearing loss disability.  He maintains that his current hearing loss disability is the result of his exposure to acoustic trauma as a chaparral crewman in the United States Army.  He acknowledges that he had post-service employment (e.g., construction and plant/factory work) and recreational noise exposure (he used hearing protection on a semi-regular basis.  (See June 2012 VA examination report, page (pg.) 2)).  

The Veteran's April 1977 enlistment examination report reflects that an audiogram at service entrance contained an auditory threshold of 30 at 500 Hertz and 20 and 1,000 and 2,000 Hertz in the left ear, however, such findings are not consistent with the findings necessary to establish a hearing loss disability for VA benefits purposes.  The Board also notes that these findings were not otherwise supported by a diagnosis of hearing loss disability in either ear.  Thus, the Board finds that presumption of sound condition at service entrance does attach with respect to both ears, and his claim of entitlement to service connection for hearing loss disability is one of direct service connection.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.306.  

Thus, the primary question is whether the Veteran's hearing loss demonstrated in service has been related to current hearing loss disability by competent medical evidence or by way of chronicity/continuity of symptomatology.  In this regard, a supporting nexus opinion is not contained in the record.  In fact, there is an opinion in the record that is against the claim.  However, the Board is not persuaded by the rationale expressed in the opinion and finds that the evidence of record otherwise supports entitlement to the benefit sought without the need for a nexus opinion.  In this regard, audiograms performed in November 1978 and 1979 reflect that the Veteran had chronic left ear hearing loss disability for VA purposes.  The November 1978 audiogram reflects that Veteran had right and left ear hearing loss of more than 40 decibels at 4000 Hertz, bilaterally.  In fact, a November 1979 audiometric evaluation reflects that the Veteran demonstrated bilateral hearing loss of more than 40 decibels in all five (5) frequencies (500-4000 Hertz).  It was also noted that the Veteran was a crewman and that he had worn ear protection (i.e., ear plugs).  Thus, the Veteran met VA standards of bilateral hearing loss disability for compensation purposes at the November 1978 and November 1979 auditory examinations.  Yet, at a December 1979 service discharge examination, reflects that the Veteran did not have bilateral hearing loss disability for VA compensation purposes in the left ear and his ears were evaluated as "normal."  Thus, the same VA examiner who provided a negative opinion on nexus was also requested to comment on how there could be such a discrepancy between these audiological results.  The June 2012 VA audiologist determined that the November 1978 and November 1979 in-service audiograms were unreliable due to "SIGNIFICANTLY" better results obtained at the Veteran's separation physical examination, and the current audiological examination.  However, the Board does not find that he provided an adequate explanation for why the in-service audiograms would be any less reliable than the separation examination results.  In fact, it could just as easily be argued that chronic hearing loss disability was shown during service as these disabling results did not occur just once, but twice, and they were separated by a period of one year.  (See June 2012 VA examination report).  

Consequently, give the fact that current bilateral hearing loss disability was demonstrated by the June 2012 examination, and chronic bilateral hearing loss was demonstrated during service without an adequate explanation as to why such results should be ignored in favor of the separation result, the Board will give the benefit of the doubt, and conclude that service connection is warranted based the chronic nature of the Veteran's hearing loss disability during service and the current existence of the same chronic disability.  See 38 C.F.R. § 3.303(b) (2012).  


ORDER

Service connection for a bilateral hearing loss disability is granted. 


REMAND

As a result of the Board's decision to grant service connection for bilateral hearing loss, the Board finds that further examination is now warranted to determine whether service connection for tinnitus may be warranted as secondary to the Veteran's newly service-connected bilateral hearing loss.  The Board further finds that the examination should be conducted by an examiner other than the examiner who conducted the June 2012 audiological examination and should additionally address the issue of direct service connection for the Veteran's tinnitus.

The Board has also determined that further development on the claims of entitlement to service connection for right and left knee disabilities is warranted.  Specifically, for the purpose of obtaining a supplemental opinion from the June 2009 VA examiner that addresses the etiology of the Veteran's left knee disability, and to obtain any outstanding medical records upon which the Social Security Administration (SSA) based an award of disability benefits to the Veteran.  

(i) Supplemental VA opinion-Left Knee Disability

The Veteran seeks entitlement to service connection for a left knee disability.  He maintains that although he underwent left knee surgery prior to service, it did not result in any chronic left knee condition at service entrance in 1977, and that any currently left knee disability is a direct result of his military service.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in October 2009 and accepted as his Notice of Disagreement).  

In the appealed rating action, the RO denied the Veteran's claim for service connection for a left knee disability on the basis that there was no evidence that his preexisting left knee disability was permanently worsened as a result of military service. 

A brief review of the facts reflects shows that upon enlistment to service, the Veteran's lower extremities were evaluated as normal.  A left knee disability was not clinically reported.  (See the April 1977 service enlistment examination report).  On an accompanying Report of Medical History, the Veteran indicated that he had had a "trick" or locked knee.  On the reverse side of the report, he reported that he had had fluid removed from his knee at age 15.  Thus, as the Veteran did not have a left knee disorder at service entrance, the presumption of soundness attaches with respect to his left knee.  38 U.S.C.A. §§ 1111, 1137.  

As noted in the analysis above, to rebut the presumption of sound condition under section 1111 for conditions not noted at entrance to service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, supra; 38 U.S.C.A. § 1153.

In early June 1977, the Veteran complained of left knee pain after his knee collapsed while running.  It was noted that the Veteran had undergone a meniscectomy ?? of the left knee three (3) years previously (i.e., 1974).  The examining clinician entered an assessment of injury to the left knee.  An August 1978 report notes the Veteran had complained of persistent effusion of the left knee since age 15 when he underwent a medial meniscectomy.  The Veteran complained of his left knee giving out and difficulty with flexion.  The Veteran related that he had been able to perform activities until his left knee gave out when he started to squat three (3) weeks previously.  He related that he had minimal pain when he ambulated, but that it increased when he tried to run.  An assessment of status post left medial meniscectomy with acute strain and effusion was entered.  

The Veteran continued to complain of left knee pain in September 1978.  He was placed on a limited profile for 45 days in early September 1978 as a result of his status-post left medical meniscectomy with acute strain and effusion.  He was instructed not to run, march, perform strenuous physical activities, lift more than 10 pounds, or engage in deep knee bends or squat thrusts.  A December 1979 discharge examination report reflects that the Veteran's lower extremities were evaluated as normal.  A knee disability (left or right) was not found.  On an accompanying Report of Medical History, the Veteran indicated that he had had a trick or locked knee.  On the reverse side of the report, the Veteran indicated that he had undergone a left knee operation at the age of 15.  On DA Form 3082, Statement of Medical Condition, the Veteran indicated that there had not been any change in his medical condition.  

Post-service VA and private medical reports reflects that the Veteran initially complained of left knee pain in June 1994.  At that time, the Veteran gave a history of having injured his right knee in 1972 and 1981.  In August 1994, the Veteran complained of having twisted his left knee while "in the field."  X-rays of the knees, performed in August 1995, revealed some osteophyte lipping with possible free joint bodies.  (See treatment reports, prepared by the Texas Department of Criminal Justice, dated from 1994 to 2000).  In June 2009, after a review of the claims file and physical evaluation of the left knee, a VA physician opined that the Veteran's left knee problem was not aggravated during military service beyond normal progression.  The examiner provided no rationale for this blanket opinion either in June 2009 or in the September 2009 supplemental opinion.  (See June 2009 VA examination report and September 2009 addendum).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, supra.  

Thus, the Board finds the June 2009 VA examiner's opinion is inadequate for evaluating the Veteran's claim for service connection for a left knee disability.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a remand is warranted in order to obtain a supplemental opinion from the June 2009 VA examiner.  

Accordingly, the Board finds that the June 2009 VA examiner should be asked to provide a supplemental opinion that includes a rationale for his opinion that the Veteran's preexisting left knee disability was not aggravated during military service. 


(ii) SSA records

The Board also notes the claims files contain a CD-ROM disc received from the SSA.  The only documents on the CD-ROM disc that have been converted to hardcopy form by the RO are an April 2009 disability award determination, Work History Report, and Disability Report-Adult Form SSA-3368.  The April 2009 SSA award reflects that that agency awarded the Veteran disability benefits for primary and secondary diagnoses of degenerative disc disease of the lumbar spine and osteoarthrosis and allied disorders, respectively.  In any event, it is unclear whether the CD-ROM discloses copies of all of the medical records used in support of the award of the April 2009 award of SSA disability benefits.  The envelope containing the disc includes an address which may be utilized to obtain hardcopies of the documents on the disc.  As the Veteran's award for SSA disability benefits was based, in part, on osteoarthritis and allied disorders; the outstanding medical records upon which the award was based might contain evidence as to the etiology of his right and left knee disabilities.  Thus, as the Board is remanding the claim for service connection for a left knee disability, in the interest of judicial economy, the AOJ must print out the copies of the documents on the disc and, if necessary, again contact SSA to obtain all medical reports used in support of the SSA award on remand. 

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have rendered treatment to him for his right and left knee disabilities since February 2013.  Attempt to obtain copies of relevant treatment records identified by the Veteran that have not been previously secured and associate them with the claims folders.
   
2.  The Veteran should be afforded an audiological examination by an examiner other than the June 2012 VA audiological examiner.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide answers to the following questions:
   
(i) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a diagnosis of tinnitus? 
   
(ii) If there is a current diagnosis of tinnitus, is it at least as likely as not (50 percent probability or greater) that his tinnitus was caused by active service?  
   
(iii) If you conclude that tinnitus was not directly related to active service, is it at last as likely as not that the Veteran's tinnitus was caused or aggravated by his service-connected bilateral hearing loss?
   
In providing answers to the above questions, the examiner should comment on and/or take notice of the fact that the claimant is competent and credible to report on the observable symptom of his tinnitus (i.e., ringing in his ears) while on active duty and at present even where his medical records are negative for symptoms of or a diagnosis of this disorder.
   
3.  Obtain an addendum, in the form of a supplemental medical opinion, from the physician who conducted the June 2009 VA orthopedic examination (or another appropriate medical professional if the June 2009 VA examiner is unavailable) or, if deemed necessary to provide the requested opinion, schedule the Veteran for another appropriate examination to determine the etiology of his current left knee disability. 
   
Based on review of the claims files and (prior) examination of the Veteran, the June 2009 examiner should provide a rationale for the following conclusions: 

(i) Is there clear and unmistakable (undebatable) evidence BOTH that the Veteran's left knee disability preexisted the Veteran's entrance into service in April 1977 and was not aggravated beyond its natural progression? 
   
(ii) If a left knee disability is NOT found to have preexisted the Veteran's entrance into service in 1977, is at least likely as not (i.e., a 50 percent probability or greater) that it had its onset during military service or is otherwise etiologically related thereto; or, was manifested to a compensable degree within a year of service discharge in September 1979?

(iii) A complete rationale must be provided for all opinions expressed.  If the reviewer is unable to offer the requested opinions, it is essential that he offer a rationale for his conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Use the address on the envelope containing the SSA disc, and procure hardcopies of the documents on that disc.  If those documents do not include the medical records used in support of the SSA decision granting disability benefits to the Veteran, contact the SSA again and request copies of the medical evidence received used in support of that agency's decision regarding the Veteran's disability claim.  All such available documents should be associated with the claims folders. If any of these records are not available, that fact should be annotated in the claims files. 
   
5.  After completing all indicated development, the RO should readjudicate the claims of entitlement to service connection for the Veteran's tinnitus and right and left knee disabilities in light of all the evidence of record, including any previously unaddressed medical records.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


